701 So.2d 674 (1997)
Louis E. MARQUART, Appellant,
v.
FLORIDA PAROLE COMMISSION, Appellee.
No. 97-297.
District Court of Appeal of Florida, First District.
November 26, 1997.
*675 Louis E. Marquart, pro se, appellant.
William L. Camper, General Counsel, and Bradley R. Bischoff, Assistant General Counsel, Florida Parole Commission, Tallahassee, for appellee.
PER CURIAM.
Marquart appeals an order denying his request for leave to proceed as an indigent and dismissing his petition for writ of mandamus with prejudice. Although the trial court's order does not expressly so recite, we infer that it based its action on appellant's failure to comply with the requirements of section 57.085, Florida Statutes (1996), which took effect shortly before appellant filed his petition below. Under the somewhat unique facts of this case, we conclude that the trial court abused its discretion in dismissing appellant's petition without affording him the opportunity to correct the deficiencies in his original indigency filings. Accordingly, the trial court's order of dismissal is REVERSED and the matter is REMANDED for further proceedings.
MINER, ALLEN and WEBSTER, JJ., concur.